Case 2:21-cr-00092-NT Document 3 Filed 06/09/21 Pageiof2 PagelD#: 2

UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

| myeG P 2 uy
UNITED STATES OF AMERICA

Vv. ecru dy GLERK

MATTHEW BOYD

 

INDICTMENT
The Grand Jury Charges:

COUNT ONE

Between about August 7, 2009 and about August 15, 2009, at the
Portsmouth Naval Shipyard, a place within the special maritime and territorial
jurisdiction of the United States, and in the District of Maine, defendant

MATTHEW BOYD

did knowingly engage in a sexual act with another person, Minor A, who had
attained the age of 12 years but who had not attained the age of 16 years and who
was at least four years younger than the Defendant, to wit: contact between the
penis of the Defendant and the vulva of Minor A, in violation of Title 18, United
States Code, Sections 7(3), 2248(a) and 2246(2)(A).

COUNT TWO
Between about August 7, 2009 and about August 15, 2009, at the
Portsmouth Naval Shipyard, a place within the special maritime and territorial
jurisdiction of the United States, and in the District of Maine, defendant

MATTHEW BOYD
l
Case 2:21-cr-00092-NT Document 3 Filed 06/09/21 Page 2of2 PagelD#: 3

did knowingly engage in a sexual act with another person, Minor A, who had
attained the age of 12 years but who had not attained the age of 16 years and who
was at least four years younger than the Defendant, to wit: contact between the
mouth of the Defendant and the vulva of Minor A, in violation of Title 18, United

States Code, Sections 7(3), 2243(a) and 2246(2)(B).

A TRUE BILL.

—fietik

Assistant United States Attorney

Date: "7 ACT, 202)

 
